          Case 3:19-cv-00109-TSH Document 45 Filed 04/20/20 Page 1 of 5




 1   PAUL D. FIFE (SBN 114848)
     FIFE LAW, LLP
 2   300 Montgomery St, Suite 850
 3   San Francisco, CA 94104
     Telephone: (415) 837-3101
 4   Facsimile: (415) 837-3111
 5   paulfife@fifelawllp.com

 6   Attorneys for Defendants
 7   ZINIA LIMOUSINES AND SEDAN CO.
     INC. and YURIY AKOPOV, an individual
 8
 9
                             UNITED STATES DISTRICT COURT
10
                          NORTHERN DISTRICT OF CALIFORNIA
11
12
     Mustang Investors, LLC: AGCS Marine           Case No. 3:19-cv-00109-TSH
13
     Insurance Company, an Illinois
14   corporation,                                  STIPULATION OF DISMISSAL
                                                   [F.R.C.P. 41(a)] AND ORDER OF
15                       Plaintiffs,               DISMISSAL
16   vs.
                                                   United States Magistrate Judge:
17   Zinia Limousines and Sedan Co. Inc. dba       Thomas S. Hixson
18   Zinia Limousines and Sedans; Yuriy
     Akopov, an individual; Zinia Enterprises,
19   Inc.; US Bancorp Equipment Finance Inc.;      Action Filed: January 8, 2019
20   US Bank National Association; Signature
     Flight Support Corporation; Adam J. Clark,
21   an individual,
22
                         Defendants.
23
24   //
25   //
26   //
27
28   STIPULATION OF DISMISSAL [F.R.C.P. 41(A)] AND ORDER OF DISMISSAL                1
     Mustang Investors, LLC, et al. v. Zinia Limousines and Sedan Co. Inc., et al.
     Case No. 3:19-cv-00109-TSH
       Case 3:19-cv-00109-TSH Document 45 Filed 04/20/20 Page 2 of 5




 1          Plaintiffs MUSTANG INVESTORS, LLC and AGCS MARINE INSURANCE
 2   COMPANY, defendants and cross-claimants ZINIA LIMOUSINES AND SEDANS,
 3   INC. and YURIY AKOPOV, and defendants and cross-defendants SIGNATURE
 4   FLIGHT SUPPORT CORPORATION and ADAM J. CLARK, hereby stipulate under
 5   Federal Rule of Civil Procedure 41(a)(1)(ii) that this action be dismissed in its entirety,
 6   with prejudice as to all claims, causes of action, and parties, with each party bearing that
 7   party’s own attorney’s fees and costs.
 8          //
 9          //
10          //
11
12   Dated: April 20, 2020                      PAMELA A. LEWIS, ATTORNEY AT LAW
13
14                                              By___________________________________
                                                    with permission of and on behalf of
15
                                                    PAMELA A. LEWIS
16                                                  Attorneys for Plaintiff
                                                    MUSTANG INVESTORS, LLC and
17                                                  AGCS MARINE INSURANCE
18                                                  COMPANY
                                                    Email: PALewis@PamelaALewis.com
19
20
     Dated: April 20, 2020                      FIFE LAW, LLP
21
22
23
                                                By___________________________________
                                                    PAUL D. FIFE
24                                                  Attorneys for Defendants and Cross-
                                                    Claimants ZINIA LIMOUSINES AND
25
                                                    SEDAN CO. INC. and YURIY
26                                                  AKOPOV, an individual
                                                    Email: paulfife@fifelawllp.com
27
28   STIPULATION OF DISMISSAL [F.R.C.P. 41(A)] AND ORDER OF DISMISSAL                              2
     Mustang Investors, LLC, et al. v. Zinia Limousines and Sedan Co. Inc., et al.
     Case No. 3:19-cv-00109-TSH
       Case 3:19-cv-00109-TSH Document 45 Filed 04/20/20 Page 3 of 5




 1
     Dated: April 20, 2020                    LEADER BERKON
 2
                                              COLAO & SILVERSTEIN LLP
 3
 4
                                              By___________________________________
 5                                                with permission of and on behalf of
                                                  ARTHUR I. WILLNER
 6                                                Attorney for Defendants and Cross-
 7                                                Defendants
                                                  SIGNATURE FLIGHT SUPPORT
 8                                                CORPORATION and ADAM J. CLARK
 9                                                Email: awillner@leaderberkon.com

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION OF DISMISSAL [F.R.C.P. 41(A)] AND ORDER OF DISMISSAL                3
     Mustang Investors, LLC, et al. v. Zinia Limousines and Sedan Co. Inc., et al.
     Case No. 3:19-cv-00109-TSH
       Case 3:19-cv-00109-TSH Document 45 Filed 04/20/20 Page 4 of 5




 1                                   ORDER OF DISMISSAL
 2          Pursuant to the stipulation of the two parties, under Federal Rule of Civil
 3   Procedure 41(a)(1)(ii), it is ordered that this action be, and hereby is, dismissed with
 4   prejudice as to all claims, causes of action, and parties, with each party bearing that
 5   party’s own attorney’s fees and costs. The Clerk is directed to close the file.
 6
 7          IT IS SO ORDERED.
 8
 9   Dated: April ___,
                  20 2020                ___________________________________
                                         THOMAS S. HIXSON
10
                                         UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION OF DISMISSAL [F.R.C.P. 41(A)] AND ORDER OF DISMISSAL                           4
     Mustang Investors, LLC, et al. v. Zinia Limousines and Sedan Co. Inc., et al.
     Case No. 3:19-cv-00109-TSH
Case 3:19-cv-00109-TSH Document 45 Filed 04/20/20 Page 5 of 5
